UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1051


BRANCH BANK AND TRUST COMPANY,

                Plaintiff - Appellee,

          v.

CATHY G. LANIER; RANDY D. LANIER,

                Defendants - Appellants,

          and

TECHNOLOGY SOLUTIONS, INC.,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cv-01318-JFA)


Submitted:   June 4, 2015                   Decided:   June 17, 2015


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cathy G. Lanier; Randy D. Lanier, Appellants Pro Se.         Steven
Barry Licata, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Appellants Cathy G. Lanier and Randy D. Lanier appeal the

district court’s order denying reconsideration of the court’s

earlier order denying reconsideration of the court’s judgment.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Branch Bank & Trust Co. v. Lanier, No. 3:13-cv-

01318-JFA (D.S.C. Dec. 11, 2014).            We deny Appellants’ pending

motions.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2